Title: To James Madison from William Willis, 23 July 1806
From: Willis, William
To: Madison, James



Respected Sir,
New Bedford July 23d. 1806

I herewith Enclose you the original as well as a coppy of a Certificate of my Character from all the justices of peace in this Town of my Nativity and request the favor of you to cause the Coppy to be deposited in the office of State with the documents which my Enemies have causd to be lodged against me as every instrument of this kind is in a degree a negative proof of the falsity of their aspersions, and altho’ I have a confidence, that these aspersions, from their absurdities, and contradictions; have left no impressions, either, on the Presidents, or your mind, against me, Yet as they might at a future day, injure me; I hope it will be agreeable to you Sir, to comply with my request.
You no doubt Sir are appriz’d that I was appointed Consul of the United States for Venice, preveius to my appointment for Barcelona.  But the changeable state of things at Venice, has prevented me in some degree from executing my commission.  The state of things have now assumd, a more permanent appearance and it is probable that in a short time, I can arrange my business so as to go out to that Country.  And I request the favor of you Sir, to inform me, whether it will be agreeable to the President, and you Sir, for me to execute that Commission  I am Sir with Respectfull Esteem Your Humble Servt.

W Willis


P S  I request the favor of you Sir, to return me the original certificate after you have read it and found it to agree with the Enclosd coppy.

